Case 2:20-cv-06979-FMO-AS Document 87 Filed 11/19/20 Page 1 of 6 Page ID #:664



  1
  2                        UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  3
  4   DENIECE WAIDHOFER, an individual;              Case No. 2:20-cv-06979-FMO-AS
      MARGARET MCGEHEE, an individual;
  5   and RYUU LAVITZ, LLC, a                       PLAINTIFFS’ RESPONSE TO
  6   Massachusetts limited liability company;      DEFENDANTS’ EX PARTE
                                                    APPLICATION TO MODIFY
  7                                     Plaintiffs, BRIEFING SCHEDULE AND
  8   v.                                            CROSS-APPLICATION TO
                                                    MODIFY SAME
  9   CLOUDFLARE, INC., a Delaware
 10   corporation; BANGBROS.COM, INC., a Ex Parte Application Filed: Nov. 19,
      Florida corporation; SONESTA                  2020 at 12:05 AM PST
 11
      TECHNOLOGIES, INC., a Florida
 12   corporation; MULTI MEDIA LLC, a               Magistrate Judge: Hon. Alka Sagar
      California limited liability company;
 13
      CRAKMEDIA INC., a Canadian
 14   corporation; and JOHN DOES 1-21, as-
      yet unidentified individuals,
 15
 16                            Defendants.
 17
 18
 19         Plaintiffs hereby respond to Defendants’ Ex Parte Application to Modify
 20   Briefing Schedule for Defendants’ Motions to Dismiss Plaintiffs’ First Amended
 21   Complaint (Dkt 86) (“Defendant’s Application”). Plaintiffs ask the Court to deny
 22   Defendants’ Application and, instead, modify the existing briefing schedule
 23   consistent with Plaintiffs’ proposal during the parties’ conferences on these issues.
 24                MEMORANDUM OF POINTS AND AUTHORITIES
 25         As the email correspondence attached to the Declaration of Jennifer A.
 26   Golinveaux (Dkt 86-1) demonstrates, the parties exchanged proposals regarding
 27   extensions of time to brief and argue Defendants’ motions to dismiss around the
 28   upcoming holidays. The essence of the scheduling dispute in its current form boils

                                                 2
Case 2:20-cv-06979-FMO-AS Document 87 Filed 11/19/20 Page 2 of 6 Page ID #:665



  1   down to two core issues: (1) Plaintiffs seek 21 days instead of 14 days to file their
  2   oppositions to Defendants’ motions to dismiss, but Defendants do not want
  3   Plaintiffs to have that extra week despite the intervening Thanksgiving holiday and
  4   Plaintiffs’ counsel’s scheduling conflicts as the result of other matters; and (2)
  5   Plaintiffs seek to reschedule the hearing date to January 21, 2021 (instead of
  6   January 7, as Defendants now propose), which Defendants previously seemed
  7   willing to accommodate but then abruptly backtracked on.
  8         The parties exchanged several emails regarding the briefing schedule, as
  9   shown in attachments to Defendants’ Application. See also Rosenthal Decl. ¶¶ 3-6.
 10   After the parties exchanged an initial round of proposals, in a November 15, 2020
 11   email, Cloudflare’s counsel proposed to extend the hearing date on Defendants’
 12   motions to dismiss to January 21, 2021. Dkt. 86-1 at 7. Mr. Kearney proposed that
 13   Defendants’ replies would be due on December 23, 2020. Id. And, he even stated
 14   that Defendants would agree to extend Plaintiffs’ deadline to file briefs in
 15   opposition to Defendant’s motions to dismiss to December 8, 2020. Id.; see also
 16   Rosenthal Decl. ¶ 5.
 17         However, Defendants conditioned these reasonable extensions on Plaintiffs
 18   agreeing that Defendants could extend their deadline to file motions to dismiss.
 19   Dkt. 86-1 at 7. Plaintiffs’ counsel explained that Defendants’ request for a
 20   continuance of a November 18, 2020 deadline three days before that deadline
 21   would be untimely under Judge Olguin’s Initial Standing Order. Id. at 6; see also
 22   Rosenthal Decl. ¶ 6. Plaintiffs explained that the Court’s Initial Standing Order
 23   requires continuance requests to be submitted “no later than five (5) court days
 24   prior to the expiration of the scheduled date.” Dkt. 86-1 at 6; see also Rosenthal
 25   Decl. ¶ 6. Defendants subsequently opted not to seek an extension to the motion to
 26   dismiss deadline, filing their motions on November 18, 2020. Dkt 84, 85.
 27         Now, however, Defendants walk away from agreeing to extend the motion to
 28   dismiss hearing date to January 21, 2021, which they were previously willing to

                                                3
Case 2:20-cv-06979-FMO-AS Document 87 Filed 11/19/20 Page 3 of 6 Page ID #:666



  1   accommodate. Defendants take this position notwithstanding Plaintiffs’ lead
  2   counsel explaining that pushing the hearing date to January 21, 2021 would be
  3   especially helpful because his daughter is due to be born on or around December
  4   17. Dkt. 86-1 at 8; see also Rosenthal Decl. ¶ 4. On November 15, 2020,
  5   Defendants acknowledged that “the urgency of filing is lessened with the motion
  6   now going into next year” and proposed January 21, 2021 as the hearing date. Dkt.
  7   86-1 at 7.
  8          Yet, Defendants now claim that they “explained their concern that Plaintiffs’
  9   proposed briefing schedule pushes the hearing on the Motions to Dismiss out too
 10   far, particularly with Plaintiffs simultaneously pursuing discovery.”1 Dkt 86 at 5.
 11   Further, in explaining the need for the extra seven days for their opposition briefs,
 12   Plaintiffs’ lead counsel explained, multiple times, that the Thanksgiving holiday
 13   fell in the middle of Plaintiffs’ response period and that he and his colleagues have
 14   several additional briefs due in late November and early December. Dkt. 86-1 at 6,
 15   8; see also Rosenthal Decl. ¶ 6. Furthermore, Plaintiffs are responding to two sets
 16   of Defendants’ briefs. Defendants are unreasonably backtracking on dates that
 17   seemed fine only days earlier—for reasons that are apparently unrelated to any
 18   prejudice that Defendants would suffer by extending the schedule by a few weeks.
 19
 20
 21
 22   1  Plaintiffs have propounded discovery consistent with this Court’s Initial Standing Order
      directing the parties to “conduct any necessary discovery as soon as possible.” Standing Order,
 23   at 2. This Court’s Initial Standing Order also provides that “discovery shall not be stayed while
 24   any motion is pending, including any motion to dismiss,” so Plaintiffs do not believe ongoing
      discovery has any bearing on extending the hearing date (which Defendants were agreeable to
 25   until they later were not). Id. Plaintiffs’ conducting discovery according to the Federal Rules of
      Civil Procedure and this Court’s rules certainly does not prejudice Defendants and is not a basis to
 26   refuse to accommodate opposing counsel’s reasonable scheduling request. Notably, Defendants
      have not produced any documents or witnesses and issued boilerplate objections to Plaintiffs’
 27   discovery requests.
 28


                                                       4
Case 2:20-cv-06979-FMO-AS Document 87 Filed 11/19/20 Page 4 of 6 Page ID #:667



  1                                   CONCLUSION
  2         Given these circumstances, Plaintiffs’ proposal will not unduly delay this
  3   case and will better accommodate the parties’ holiday, work, and family schedules.
  4   Accordingly, Plaintiffs ask the Court to enter their proposed order setting the
  5   briefing and hearing schedule on Defendants’ motions to dismiss as follows:
  6            • Plaintiffs shall file any Oppositions to the Motions to Dismiss the
  7               First Amended Complaint on or before Wednesday, December 9,
  8               2020.
  9            • Defendants shall file any Replies to the Plaintiffs’ Oppositions on or
 10               before Wednesday, December 30, 2020.
 11            • The Motions shall be noticed for Thursday, January 21, 2021 at 10:00
 12               a.m.
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23

 24
 25
 26
 27
 28


                                               5
Case 2:20-cv-06979-FMO-AS Document 87 Filed 11/19/20 Page 5 of 6 Page ID #:668



  1                                     Respectfully submitted,
  2
      Dated: November 19, 2020          REESE MARKETOS LLP
  3
  4                                     /s/ Brett S. Rosenthal
                                        Brett S. Rosenthal (pro hac vice)
  5                                     Texas Bar No. 24080096
  6                                     brett.rosenthal@rm-firm.com
                                        Joel W. Reese (pro hac vice)
  7                                     Texas Bar No. 00788258
  8                                     joel.reese@rm-firm.com
                                        Josh M. Russ (pro hac vice)
  9                                     Texas Bar No. 24074990
 10                                     josh.russ@rm-firm.com
                                        Sean F. Gallagher (pro hac vice)
 11                                     Texas Bar No. 24101781
 12                                     sean.gallagher@rm-firm.com
                                        750 N. Saint Paul Street, Ste. 600
 13                                     Dallas, Texas 75201-3201
 14                                     Telephone: (214) 382-9810
                                        Facsimile: (214) 501-0731
 15
 16   Dated: November 19, 2020          REITER GRUBER LLP
 17                                     /s/ Charles Reiter
 18                                     Charles Reiter
                                        100 Wilshire Blvd, Suite 700
 19                                     Santa Monica, California 90401-3602
 20                                     Telephone: (310) 496-7799
 21                                     ATTORNEYS FOR PLAINTIFFS
 22
 23

 24
 25
 26
 27
 28


                                           6
Case 2:20-cv-06979-FMO-AS Document 87 Filed 11/19/20 Page 6 of 6 Page ID #:669



  1                             CERTIFICATE OF SERVICE
  2
              I hereby certify that, on November 19, 2020, a true and correct copy of
  3
        this document was electronically filed via the Court’s CM/ECF system, which
  4
  5     will serve notice upon all parties and counsel of record herein.
  6
                                             /s/ Charles Reiter
  7                                         Charles Reiter
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23

 24
 25
 26
 27
 28


                                               7
